per curiam:
El 13 de enero de 1992, el Ledo. Juan A. Morales Lozada fue admitido al ejercicio de la profesión de abogado, y el 28 de julio de 1992 fue admitido al ejercicio de la notaría.
El 7 de julio de 2004 el Procurador General de Puerto Rico nos rindió un informe en el que nos indicó que, en su opinión, el licenciado Morales Lozada había violado los Cá-nones 12, 18 y 20 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. En vista de ello, emitimos una Resolución el 25 de octubre de 2004, en la cual le dimos un término al licenciado Morales Lozada para expresarse sobre dicho informe. El término venció, sin que Morales Lozada hu-biese comparecido ante nos. En vista de ello, el 4 de marzo de 2005, mediante una segunda resolución que se le noti-ficó personalmente por medio de un alguacil del Tribunal, le concedimos a Morales Lozada un término final de diez días para que cumpliera con nuestra anterior resolución, apercibiéndole de que su incumplimiento con ésta conlle-varía su suspensión inmediata del ejercicio profesional, sin procedimiento ulterior.
A la fecha de hoy Morales Lozada tampoco ha compare-cido ante nos, todo ello en craso incumplimiento con nues-tra Resolución de 4 de marzo de 2005.
HH
Reiteradamente hemos resuelto que los abogados tienen la ineludible obligación de responder diligentemente a las órdenes de este Tribunal. La indiferencia de un abogado al no atender nuestras órdenes en casos disciplinarios aca-*750rrea la imposición de severas sanciones disciplinarias. Véanse: In re Torres Torregrosa, 161 D.P.R. 66 (2004); In re Fernández Pacheco, 152 D.P.R. 531 (2000); In re Corujo Collazo, 149 D.P.R. 857 (2000); In re Ron Menéndez, 149 D.P.R. 105, 107 (1999); In re Rivera Rodríguez, 147 D.P.R. 917, 923 (1999).
En este caso, el licenciado Morales Lozada ha ignorado dos órdenes nuestras, al incumplir con las resoluciones de 25 de octubre de 2004 y de 4 de marzo de 2005. Así mismo, se ha mostrado indiferente ante nuestro apercibimiento de imponerle sanciones disciplinarias. Evidentemente no le interesa continuar ejerciendo la profesión.
En vista de lo anterior, se le suspende inmediata e inde-finidamente del ejercicio de la abogacía y la notaría. Se le impone a Juan A. Morales Lozada el deber de notificar a todos sus clientes de su inhabilidad para seguir represen-tándolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar oportunamente de su sus-pensión a los distintos foros judiciales y administrativos del país. Además, deberá acreditar a este Tribunal el cum-plimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión “per curiam” y sentencia. Finalmente, el Alguacil de este Tribunal deberá incautar la obra y el sello notarial del abogado suspendido y entregarlos a la Directora de la Oficina de Inspección de Notarías para la investigación y el informe correspondientes.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.